DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 16 recites the limitation "the first antenna ports and the second antenna ports" in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim. In claims 6 and 16, the first antenna ports and the second antenna ports was never previously claimed in any of the claims they depend from. For example independent claims 1 and 11 from which claims 6 and 16 indirectly depend from only mention a first antenna port for transmitting the first CSI-RS and a second antenna port for transmitting the second CSI-RS. A first antenna port and a second antenna port in independent claims 1 and 11 refer to a single first antenna port and a single second antenna port, thus a plurality of the first antenna ports and the second antenna ports was never mentioned in claims 1 and 11 as recited in claims 6 and 16. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 5, 7-8, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. US (2021/0143870) in view of Nam et al. US (2016/0269084), further in view of WU et al. US (2019/0132099), and further in view of Jung et al. US (2018/0279145). 

Regarding Claim 1, Faxer discloses a method for reporting Channel State Information (CSI) in a wireless communication system (see Para’s [0019] i.e., channel state information (CSI feedback), which also encompasses feeding back other information than recommended precoders to assist the eNodeB in subsequent transmissions to the UE. Such other information may include channel quality indicators (CQIs) as well as transmission rank indicator (RI) & [0026-0029] i.e., CSI feedback for more than one serving transmission point or cell, so it is often referred to as a CoMP (Coordinated Multiple Transmission Point) mode), the method performed by a terminal (see Fig. 7 i.e., wireless device 110 & Para’s [0020] i.e., Given the CSI feedback from the UE, [0152-0153], & [0171-0172]), comprising: 

receiving a first Channel State Information-Reference Signal (CSI-RS) from a first base station; (see Para’s [0026] i.e., CSI feedback for more than one serving transmission point or cell, so it is often referred to as a CoMP (Coordinated Multiple Transmission Point) mode (i.e., CoMP includes a “first base station” which sends a first CSI-RS for receiving the CSI feedback), [0027-0028] i.e., Reference signals for downlink channel estimation are commonly referred to as channel state information reference signals (CSI-RSs), [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037], [0063] i.e., The embodiments described herein include a user equipment (UE) configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate transmit/receive point (TRP) (i.e., includes a “first base station”), [0068] i.e., the CSI-RS carried in each CSI-RS resource of the set of CSI-RS resources is transmitted from different antenna subsets. The different antenna subsets may belong to different transmission points, [0111], [0131], [0136] i.e., each TRP transmits CSI-RS in several CSI-RS resources & [0168-0169])

receiving a second CSI-RS from a second base station; (see Para’s [0026] i.e., CSI feedback for more than one serving transmission point or cell, so it is often referred to as a CoMP (Coordinated Multiple Transmission Point) mode (i.e., CoMP includes a “second base station” which sends a second CSI-RS for receiving the CSI feedback), [0027-0028] i.e., Reference signals for downlink channel estimation are commonly referred to as channel state information reference signals (CSI-RSs), [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037], [0063] i.e., The embodiments described herein include a user equipment (UE) configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate transmit/receive point (TRP) (i.e., includes a “second base station”), [0068] i.e., the CSI-RS carried in each CSI-RS resource of the set of CSI-RS resources is transmitted from different antenna subsets. The different antenna subsets may belong to different transmission points (i.e., includes receiving second CSI-RS from a second base station), [0111], [0131], [0136] i.e., each TRP (i.e., includes “second base station”) transmits CSI-RS in several CSI-RS resources & [0168-0169])

calculating a first parameter related to a channel state of a first resource and a second parameter related to a channel state of a second resource (see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP)

or a third parameter related to a channel state of a specific resource based on the first CSI-RS and the second CSI-RS; (see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource (i.e., “specific resource”) from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource (i.e., “specific resource”). An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])

and reporting the first parameter and the second parameter or the third parameter to the first base station and the second station, (see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP)

wherein when the third parameter is calculated, the third parameter is calculated by using a codebook related to the specific resource, (see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource. An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])

and wherein a Quasi Co-Location (QCL) are independently configured for each of a first antenna port for transmitting the first CSI-RS and a second antenna port for transmitting the second CSI-RS, (see Para’s [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037] i.e., A CSI-RS resource is defined by a certain number of CSI-RS at a certain position in the time-frequency resource grid and can be associated with a certain quasi-colocation (QCL) assumption, [0063] i.e., UE configured to measure on multiple CSI-RS resources where each resource corresponds to a separate transmit/receive point (TRP) or antenna pannel, [0067-0068] i.e., Each CSI-RS resource may be associated with a different quasi co-location (QCL) assumption, [0111] i.e., the UE configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate TRP or antenna pannel, [0131] i.e., each CSI-RS resource comprises a number of CSI-RS antenna ports, [0140], [0168-0169], & [0203]).   

While Faxer discloses a first antenna port for transmitting the first CSI-RS and a second antenna port for transmitting the second CSI-RS (see Para’s [0030] [0111], [0131], [0168-0169], & [0203] i.e., CSI-RS ports for each TRP), Faxer does not disclose the claim feature of and wherein a power control offset value is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of Nam et al. US (2016/0269084).

Nam discloses CSI-RS configuration parameters  may include a power control offset value independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0070] i.e., CSI-RS ports, [0132-0135] i.e., CSI-RS antenna ports, [0227] i.e., CSI-RS configuration parameters include a CSI-RS transmission period and offset, parameter Pc (the power ratio between the CSI-RS and the PDSCH) (i.e., “power control offset value”)).

(Nam discloses the CSI-RS configuration parameters are used to configure the UE with CSI-RS resources for deriving CQI/RI used for determining the channel quality based on the CSI-RS configuration in order to efficiently perform channel state feedback (see Para’s [0004-0005], [0166], [0225], & [0227])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer to each be independently configured with a power control offset value based on the teachings of Nam who discloses CSI-RS configuration parameters may include a power control offset value independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Nam that the CSI-RS configuration parameters are used to configure the UE with CSI-RS resources for deriving CQI/RI used for determining the channel quality based on the CSI-RS configuration in order to efficiently perform channel state feedback.

The combination of Faxer in view of Nam does not disclose the claim feature wherein a CDM setting value is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of WU et al. US (2019/0132099).

WU discloses CSI-RS resource configuration may include a CDM setting value independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0045], [0055], [0090-0091] i.e., Each set of CSI-RS resources include…code division multiplexing (CDM) type parameters & [0108]). 

Wu further discloses a Quasi Co-Location (QCL) independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0090-0091] i.e., Each set of CSI-RS resources include…quasi-common location (QCL) parameters & [0108]).

(Wu suggests the CSI-RS resource configuration including the respective parameters are used by the UE for feeding back one or more of PMI,RI and CQI on corresponding CSI-RS resources (see Para [0095])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer in view of Nam to each be independently configured with a CDM setting value based on the teachings of Wu who discloses CSI-RS resource configuration may include a CDM setting value independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Wu that the CSI-RS resource configuration including the respective parameters are used by the UE for efficiently feeding back channel state information including one or more of PMI,RI and CQI on corresponding CSI-RS resources. 

The combination of Faxer in view of Nam, and further in view of Wu does not disclose the claim feature of wherein a CSI-RS density is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of Jung et al. US (2018/0279145).

Jung discloses CSI-RS resource configuration includes CSI-RS density independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0222], [0227], [0338] i.e., CSI-RS transmission antenna port information, [0437], [0456-0457], [0483-0484], [0468] i.e., In this case, CSI-RSs are configured by CSI-RS resources, and include…density & [0495]).

(Jung suggests the CSI-RS resource configuration is used by the terminal for obtaining CSI-RS configuration information such as the CSI-RS transmission location and antenna ports (see Para [0277]) in order for the terminal to properly measure the channel (see Para’s [0176]). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer in view of Nam, and further in view of Wu to each be independently configured with a CSI-RS density  based on the teachings of Jung who discloses CSI-RS resource configuration includes CSI-RS density independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Jung that the CSI-RS resource configuration is used by the terminal for obtaining CSI-RS configuration information such as the CSI-RS transmission location and antenna ports in order for the terminal to properly measure the channel. 

Regarding Claim 2, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 1, wherein the first resource is a resource for a channel through which the first CSI-RS is transmitted (Faxer, see Para [0111] i.e., a UE configured to measure on multiple CSI-RS resources (i.e., measurement will be for a channel used for transmitting the first CSI-RS using a first CSI-RS resource), where each resource corresponds to a separate TRP, [0125] i.e., wireless device 110 may calculate a channel estimate for each of the selected CSI-RS resources & [0168]) and the second resource is a resource for a channel through which the second CSI-RS is transmitted. (Faxer, see Para’s [0111] i.e., a UE configured to measure on multiple CSI-RS resources (i.e., measurement will be for a channel used for transmitting the second CSI-RS using a second CSI-RS resource), where each resource corresponds to a separate TRP, [0125] i.e., wireless device 110 may calculate a channel estimate for each of the selected CSI-RS resources & [0168]) 

Regarding Claim 5, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 2, wherein the specific resource is a resource generated through aggregation of the first resource and the second resource. (Faxer, see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource. An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])
Regarding Claim 7, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 1, wherein the specific resource is a resource for transmitting a third CSI-RS acquired by combining the first CSI-RS and the second CSI-RS. (Faxer, see Para [0201] i.e., Option 2 uses a single CSI process (i.e., includes “third CSI-RS”) with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource (i.e., once CSI-RS resource will be for a “third CSI-RS”). An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])
 
Regarding Claim 8, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 1, wherein when the first parameter and the second parameter are calculated (see Para’s [0149] & [0198] i.e., first and second PMI/RI/CQI parameters are calculated), the reporting of the first parameter and the second parameter to the first base station and the second station (see Para’s [0149] & [0198]) includes reporting the first parameter to the first base station, and reporting the second parameter to the second base station, (Faxer, see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP).
 
Regarding Claim 11, Faxer discloses a terminal (see Fig. 7 i.e., terminal 110 & Fig. 10A i.e., wireless device 110 & Para’s [0152-0153] & [0171-0176]) reporting Channel State Information (CSI) in a wireless communication system (see Para’s [0152-0153] & [0164]), the terminal (see Fig. 10A) comprising: a radio frequency (RF) module transmitting and receiving a radio signal (see Fig. 10A i.e., transceiver 1010 & Para [0172]) and a processor (see Fig. 10A i.e., Processing Circuitry 1020 & Para [0173]) functionally connected to the RF module (see Fig. 10A i.e., Processing Circuitry 1020 coupled to transceiver 1010 & Par’s [0171-0173]), wherein the processor (see Fig. 10A i.e., Processing Circuitry 1020) is configured to receive a first Channel State Information-Reference Signal (CSI-RS) from a first base station; (see Para’s [0026] i.e., CSI feedback for more than one serving transmission point or cell, so it is often referred to as a CoMP (Coordinated Multiple Transmission Point) mode (i.e., CoMP includes a “first base station” which sends a first CSI-RS for receiving the CSI feedback), [0027-0028] i.e., Reference signals for downlink channel estimation are commonly referred to as channel state information reference signals (CSI-RSs), [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037], [0063] i.e., The embodiments described herein include a user equipment (UE) configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate transmit/receive point (TRP) (i.e., includes a “first base station”), [0068] i.e., the CSI-RS carried in each CSI-RS resource of the set of CSI-RS resources is transmitted from different antenna subsets. The different antenna subsets may belong to different transmission points, [0111], [0131], [0136] i.e., each TRP transmits CSI-RS in several CSI-RS resources & [0168-0169])

receive a second CSI-RS from a second base station; (see Para’s [0026] i.e., CSI feedback for more than one serving transmission point or cell, so it is often referred to as a CoMP (Coordinated Multiple Transmission Point) mode (i.e., CoMP includes a “second base station” which sends a second CSI-RS for receiving the CSI feedback), [0027-0028] i.e., Reference signals for downlink channel estimation are commonly referred to as channel state information reference signals (CSI-RSs), [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037], [0063] i.e., The embodiments described herein include a user equipment (UE) configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate transmit/receive point (TRP) (i.e., includes a “second base station”), [0068] i.e., the CSI-RS carried in each CSI-RS resource of the set of CSI-RS resources is transmitted from different antenna subsets. The different antenna subsets may belong to different transmission points (i.e., includes receiving second CSI-RS from a second base station), [0111], [0131], [0136] i.e., each TRP (i.e., includes “second base station”) transmits CSI-RS in several CSI-RS resources & [0168-0169])

calculate a first parameter related to a channel state of a first resource and a second parameter related to a channel state of a second resource (see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP)

or a third parameter related to a channel state of a specific resource based on the first CSI-RS and the second CSI-RS; (see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource (i.e., “specific resource”) from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource (i.e., “specific resource”). An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])

and report the first parameter and the second parameter or the third parameter to the first base station and the second station, (see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP)

wherein when the third parameter is calculated, the third parameter is calculated by using a codebook related to the specific resource, (see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource. An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])

and wherein a Quasi Co-Location (QCL) are independently configured for each of a first antenna port for transmitting the first CSI-RS and a second antenna port for transmitting the second CSI-RS, (see Para’s [0030] i.e., A CSI-RS signal is transmitted on a set of time-frequency resource elements (REs) associated with an antenna port, [0037] i.e., A CSI-RS resource is defined by a certain number of CSI-RS at a certain position in the time-frequency resource grid and can be associated with a certain quasi-colocation (QCL) assumption, [0063] i.e., UE configured to measure on multiple CSI-RS resources where each resource corresponds to a separate transmit/receive point (TRP) or antenna pannel, [0067-0068] i.e., Each CSI-RS resource may be associated with a different quasi co-location (QCL) assumption, [0111] i.e., the UE configured to measure on multiple CSI-RS resources, where each resource corresponds to a separate TRP or antenna pannel, [0131] i.e., each CSI-RS resource comprises a number of CSI-RS antenna ports, [0140], [0168-0169], & [0203]).   

While Faxer discloses a first antenna port for transmitting the first CSI-RS and a second antenna port for transmitting the second CSI-RS (see Para’s [0030] [0111], [0131], [0168-0169], & [0203] i.e., CSI-RS ports for each TRP), Faxer does not disclose the claim feature of and wherein a power control offset value is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of Nam et al. US (2016/0269084).

Nam discloses CSI-RS configuration parameters  may include a power control offset value independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0070] i.e., CSI-RS ports, [0132-0135] i.e., CSI-RS antenna ports, [0227] i.e., CSI-RS configuration parameters include a CSI-RS transmission period and offset, parameter Pc (the power ratio between the CSI-RS and the PDSCH) (i.e., “power control offset value”)).

(Nam discloses the CSI-RS configuration parameters are used to configure the UE with CSI-RS resources for deriving CQI/RI used for determining the channel quality based on the CSI-RS configuration in order to efficiently perform channel state feedback (see Para’s [0004-0005], [0166], [0225], & [0227])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer to each be independently configured with a power control offset value based on the teachings of Nam who discloses CSI-RS configuration parameters may include a power control offset value independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Nam that the CSI-RS configuration parameters are used to configure the UE with CSI-RS resources for deriving CQI/RI used for determining the channel quality based on the CSI-RS configuration in order to efficiently perform channel state feedback.

The combination of Faxer in view of Nam does not disclose the claim feature wherein a CDM setting value is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of WU et al. US (2019/0132099).

WU discloses CSI-RS resource configuration may include a CDM setting value independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0045], [0055], [0090-0091] i.e., Each set of CSI-RS resources include…code division multiplexing (CDM) type parameters & [0108]). 

Wu further discloses a Quasi Co-Location (QCL) independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0090-0091] i.e., Each set of CSI-RS resources include…quasi-common location (QCL) parameters & [0108]).

(Wu suggests the CSI-RS resource configuration including the respective parameters are used by the UE for feeding back one or more of PMI,RI and CQI on corresponding CSI-RS resources (see Para [0095])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer in view of Nam to each be independently configured with a CDM setting value based on the teachings of Wu who discloses CSI-RS resource configuration may include a CDM setting value independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Wu that the CSI-RS resource configuration including the respective parameters are used by the UE for efficiently feeding back channel state information including one or more of PMI,RI and CQI on corresponding CSI-RS resources. 

The combination of Faxer in view of Nam, and further in view of Wu does not disclose the claim feature of wherein a CSI-RS density is independently configured for each of the antenna ports used for transmitting the first and second CSI-RS. However the claim feature would be rendered obvious in view of Jung et al. US (2018/0279145).

Jung discloses CSI-RS resource configuration includes CSI-RS density independently configured for transmitting a respective CSI-RS on an antenna port (see Para’s [0222], [0227], [0338] i.e., CSI-RS transmission antenna port information, [0437], [0456-0457], [0483-0484], [0468] i.e., In this case, CSI-RSs are configured by CSI-RS resources, and include…density & [0495]).

(Jung suggests the CSI-RS resource configuration is used by the terminal for obtaining CSI-RS configuration information such as the CSI-RS transmission location and antenna ports (see Para [0277]) in order for the terminal to properly measure the channel (see Para’s [0176]). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-RS resources configured for the first antenna port for transmitting the first CSI-RS and the second antenna port for transmitting the second CSI-RS as disclosed in Faxer in view of Nam, and further in view of Wu to each be independently configured with a CSI-RS density  based on the teachings of Jung who discloses CSI-RS resource configuration includes CSI-RS density independently configured for transmitting a respective CSI-RS on an antenna port because the motivation lies in Jung that the CSI-RS resource configuration is used by the terminal for obtaining CSI-RS configuration information such as the CSI-RS transmission location and antenna ports in order for the terminal to properly measure the channel. 

Regarding Claim 12, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the terminal of claim 11, wherein the first resource is a resource for a channel through which the first CSI-RS is transmitted (Faxer, see Para [0111] i.e., a UE configured to measure on multiple CSI-RS resources (i.e., measurement will be for a channel used for transmitting the first CSI-RS using a first CSI-RS resource), where each resource corresponds to a separate TRP, [0125] i.e., wireless device 110 may calculate a channel estimate for each of the selected CSI-RS resources & [0168]) and the second resource is a resource for a channel through which the second CSI-RS is transmitted. (Faxer, see Para’s [0111] i.e., a UE configured to measure on multiple CSI-RS resources (i.e., measurement will be for a channel used for transmitting the second CSI-RS using a second CSI-RS resource), where each resource corresponds to a separate TRP, [0125] i.e., wireless device 110 may calculate a channel estimate for each of the selected CSI-RS resources & [0168]) 
 
Regarding Claim 15, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the terminal of claim 12, wherein the specific resource is a resource generated through aggregation of the first resource and the second resource, (Faxer, see Para [0201] i.e., Option 2 uses a single CSI process with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource. An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])

Regarding Claim 17, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the terminal of claim 11, wherein the specific resource is a resource for transmitting a third CSI-RS acquired by combining the first CSI-RS and the second CSI-RS, (Faxer, see Para [0201] i.e., Option 2 uses a single CSI process (i.e., includes “third CSI-RS”) with enhanced codebook and an aggregated CSI resource from multiple CSI-RS resources. Each CSI-RS resources from multiple TPs are aggregated to form one CSI-RS resource (i.e., once CSI-RS resource will be for a “third CSI-RS”). An enhanced codebook with the codeword structure considering non-coherent joint transmission can be applied to the aggregated channel measured from the aggregated CSI-RS & [0204])
Regarding Claim 18, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the terminal of claim 11, wherein when calculating the first parameter and the second parameter (see Para’s [0149] & [0198] i.e., first and second PMI/RI/CQI parameters are calculated), the processor reports the first parameter to the first base station, and reports the second parameter to the second base station,  (Faxer, see Para’s [0131] i.e., a UE is configured to measure on a number of NZP CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports. Each CSI-RS resource may be associated with a different TRP, [0136], [0149] i.e., In this case, a separate CSI report may be transmitted to each TRP, comprising only the PMI(s), RI and CQI(s) corresponding to that TRP, [0154] i.e., the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources, [0164] i.e., the UE transmits a CSI report to one or more network nodes. Each CSI report may comprise one or more preferred precoder matrices and the one or more CQI, [0179], & [0198] i.e., For example, a UE could be configured with two CSI Report Settings, each corresponding to a separate TRP, and to feedback a PMI/RI/CQI report corresponding to each TRP).
 
3.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. US (2021/0143870) in view of Nam et al. US (2016/0269084), further in view of WU et al. US (2019/0132099), and further in view of Jung et al. US (2018/0279145) as applied to claim 1 above, and further in view of Nam et al. US (2018/0042028).  

Regarding Claims 3 and 13, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method and terminal of claims 1 and 11, but does not disclose the claim feature of wherein the codebook is determined based on a first value acquired by adding the number of antenna ports for transmitting the first CSI-RS and the number of antenna ports for transmitting the second CSI-RS, and wherein the codebook is a codebook corresponding to the smallest number of antenna ports among a plurality of codebooks corresponding to the number of antenna ports larger than the first value. However the claim feature would be rendered obvious in view of Nam et al. US (2018/0042028).  

Nam discloses wherein the codebook is determined based on a first value acquired by adding the number of antenna ports for transmitting the first CSI-RS and the number of antenna ports for transmitting the second CSI-RS, (see Para [0170] i.e., the UE is making an assumption of CoMP JT transmissions from the TRPs and derives a single CSI report…When configured with coherent JT assumption, the UE is configured to aggregate the two CSI-RS resources to construct an aggregated CSI-RS resource with the sum total number of antenna ports from the two CSI-RS resources to derive the CSI, e.g., based on a MIMO codebook configured for the sum total number of antenna ports)

and wherein the codebook is a codebook corresponding to the smallest number of antenna ports among a plurality of codebooks corresponding to the number of antenna ports larger than the first value (see Para’s [0170], [0193] i.e., The codebook to be used for the CoMP JT hypothesis corresponding to this combination will be generated differently dependent upon the n numbers of antenna ports corresponding to the n number of CSI-RS resources (i.e., different codebooks correspond to different n number of antenna ports, thus it is possible for a plurality of codebooks corresponding to the number of antenna ports to be larger than the first value when the first value is the smallest number of antenna ports) & [0250] i.e., for CSI reporting based on 4-port CSI-RS, a UE can be indicated to use an alternative 4-Tx codebook to be able to report CSI (i.e., the codebook used for 4-ports may correspond to a smallest number of antenna ports using the first value of 4)).

(Nam suggests by aggregating the two CSI-RS resources to construct an aggregated CSI-RS resource with the sum total number of antenna ports from the two CSI-RS resources is used to derive a single CSI which results in reduced overhead as opposed to sending separate CSI reports corresponding to each CSI-RS resource, (see Para [0170])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the codebook determined in Faxer in view of Nam, further in view of Wu, and further in view of Jung to be determined based on a first value acquired by adding the number of antenna ports for transmitting the first CSI-RS and the number of antenna ports for transmitting the second CSI-RS as disclosed in Nam who discloses a codebook is configured based on the sum total number of antenna ports from two CSI-Rs resources used in CoMP transmission to the UE because the motivation lies in Nam by aggregating the two CSI-RS resources to construct an aggregated CSI-RS resource with the sum total number of antenna ports from the two CSI-RS resources is used to derive a single CSI which results in reduced overhead as opposed to sending separate CSI reports corresponding to each CSI-RS resource. 

4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. US (2021/0143870) in view of Nam et al. US (2016/0269084), further in view of WU et al. US (2019/0132099), further in view of Jung et al. US (2018/0279145) , and further in view of Nam et al. US (2018/0042028) as applied to claims 3 and 13 above, and further in view of Faxer et al. US (2020/0336182).

Regarding Claims 4 and 14, the combination of Faxer in view of Nam, further in view of Wu, further in Jung, and further in view of Nam discloses the method of claims 3 and 13, but does not disclose wherein in the codebook, a specific number of rows are excluded according to the first value, and the specific number is a number acquired by subtracting the first value from the number of antenna ports corresponding to the codebook. However the claim features would be rendered obvious in view of Faxer et al. US (2020/0336182).

Faxer discloses wherein in the codebook, a specific number of rows are excluded according to the first value (see Para’s [0130] i.e., applicable for only 4 antenna panels, the LTE 4TX Rel-8 Householder rank-1 codebook is used as the inter-panel codebook (i.e., 4 antenna panels may refer to 4 ports which is the number of antenna ports corresponding to the codebook), [0132] i.e., In another embodiment, applicable to 3 antenna panels (i.e., an antenna panel may comprise an antenna port), the inter-panel codebook (comprising length-3 vectors) is generated by taking precoders from the LTE 4TX Rel-8 Householder codebook and removing one of the elements in each precoder (for instance removing the fourth row) (i.e., fourth row is removed and the specific number of rows excluded is “1”), & [0138] i.e., relatively small number of ports per panel may be a single antenna port per panel), 

and the specific number is a number acquired by subtracting the first value from the number of antenna ports corresponding to the codebook (see Para’s [0130] i.e., applicable for only 4 antenna panels, the LTE 4TX Rel-8 Householder rank-1 codebook is used as the inter-panel codebook (i.e., 4 antenna panels may refer to 4 ports which is the number of antenna ports corresponding to the codebook) & [0132] i.e., In another embodiment, applicable to 3 antenna panels (i.e., an antenna panel may comprise an antenna port) (i.e., “first value” of 3 antenna ports), the inter-panel codebook (comprising length-3 vectors) is generated by taking precoders from the LTE 4TX Rel-8 Householder codebook and removing one of the elements in each precoder (for instance removing the fourth row) (i.e., specific number of 1 is based on 3 antenna panels (i.e., “first value”=3 ports) being subtracted from 4 ports which is the number of antenna ports corresponding to the LTE 4TX Rel-8 codebook which results in removing or excluding a 1 row (i.e., fourth row) & [0138] i.e., relatively small number of ports per panel may be a single antenna port per panel).
(Faxer suggests tailoring precoding (e.g., in terms of codebook design) for the multi-panel nature of multi-panel antenna arrays may prove advantageous in that it improves the quality of precoding as well as precoder recommendations (and CSI reports in general) (see Para’s [0037] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to perform in the codebook disclosed in Faxer in view of Nam, further in view of Wu, further in Jung, and further in view of Nama  excluding a specific number of rows which are excluded according to the first value, and the specific number is a number acquired by subtracting the first value from the number of antenna ports corresponding to the codebook as disclosed in the teachings of Faxer because the motivation lies in Faxer that tailoring precoding (e.g., in terms of codebook design) for the multi-panel nature of multi-panel antenna arrays may prove advantageous in that it improves the quality of precoding as well as precoder recommendations and for efficiently reporting CSI according to the codebook. 

5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. US (2021/0143870) in view of Nam et al. US (2016/0269084), further in view of WU et al. US (2019/0132099), and further in view of Jung et al. US (2018/0279145) as applied to claims 1 and 15 above, and further in view of Nilsson et al. US (2020/0091987).

Regarding Claims 6 and 16, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 5, but does not disclose wherein numbers of the first antenna ports and the second antenna ports are reset based on the codebook. However the claim feature would be rendered obvious in view of Nilsson et al. US (2020/0091987).

Nilsson discloses wherein numbers of antenna ports are reset based on the codebook (see Para’s [0021-0022], [0038] i.e., Also, updating the codebook includes modifying the use of the codebook such as temporarily restricting the availability of an antenna port (250) (i.e., resetting numbers of antenna ports) thereof & [0044]). 

(Nilsson suggests the use of antenna ports in a codebook is dynamically punctured (also referred to as restricted or removed, e.g., temporarily setting an antenna element transmit power level to zero) and the dynamic restriction can serve several purposes such as reducing interference, reducing power consumption (see Para’s [0021-0022])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for numbers of the first antenna ports and the second antenna ports disclosed in Faxer in view of Nam, further in view of Wu, and further in view of Jung to be reset based on the codebook based on the teachings of Nilsson who discloses wherein numbers of antenna ports are reset based on the codebook because the motivation lies in Nilsson  the use of antenna ports in a codebook is dynamically punctured (also referred to as restricted or removed and the dynamic restriction can serve several purposes such as reducing interference and reducing power consumption.

6.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. US (2021/0143870) in view of Nam et al. US (2016/0269084), further in view of WU et al. US (2019/0132099), and further in view of Jung et al. US (2018/0279145) as applied to claims 8 and 18 above, and further in view of Bala et al. US (2009/0116570).

Regarding Claims 9 and 19, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 8, but does not disclose wherein the first parameter and the second parameter are calculated in a partial subband of a bandwidth constituted by a plurality of subbands according to a specific pattern. However the claim feature would be rendered obvious in view of Bala et al. US (2009/0116570). 

Bala discloses a first and second CQI parameter are calculated in a partial subband of a bandwidth constituted by a plurality of subbands according to a specific pattern, (see Para [0063] i.e., To further reduce overhead, the wideband CQI and the bitmap for the sub-bands are computed for odd and even numbered sub-bands (i.e., “specific pattern”) in consecutive reporting periods. In the first time instance, the wideband CQI (i.e., “first CQI parameter) is sent for the odd (even) numbered sub-bands…In the second time instance, the same operation (i.e., includes a “second CQI parameter”) is completed for the even (odd) numbered sub-bands).

(Bala suggests the first and second CQI parameters are computed according to the specific pattern for odd and even numbered sub-bands to further reduce the overhead in the network system, (see Para [0063])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first parameter and the second parameter which each include a calculated CQI for a channel of the first base station and a CQI for the channel of the second base station as disclosed in Faxer in view of Nam, further in view of Wu, and further in view of Jung to be calculated according to the teachings of Bala who discloses in a partial subband of a bandwidth constituted by a plurality of subbands according to a specific pattern, first and second CQI parameters are calculated in even and odd numbered subbands because the motivation lies in Bala that the first and second CQI parameters are computed according to the specific pattern for odd and even numbered sub-bands to further reduce the overhead in the network system. 

Regarding Claims 10 and 20, the combination of Faxer in view of Nam, further in view of Wu, and further in view of Jung discloses the method of claim 8, but does not disclose the claim feature of wherein the specific pattern is a pattern in which the first parameter is calculated in an even-numbered subband among the plurality of subbands, and the second parameter is calculated in an odd-numbered subband among the plurality of subbands. However the claim feature would be rendered obvious in view of Bala et al. US (2009/0116570). 
Bala discloses wherein the specific pattern is a pattern in which a first CQI parameter is calculated in an even-numbered subband among the plurality of subbands, and a second CQI parameter is calculated in an odd-numbered subband among the plurality of subbands (see Para [0063] i.e., To further reduce overhead, the wideband CQI and the bitmap for the sub-bands are computed for odd and even numbered sub-bands (i.e., “specific pattern”) in consecutive reporting periods. In the first time instance, the wideband CQI (i.e., “first CQI parameter) is sent for the odd (even) numbered sub-bands…In the second time instance, the same operation (i.e., includes a “second CQI parameter”) is completed for the even (odd) numbered sub-bands).

(Bala suggests the first and second CQI parameters are computed according to the specific pattern for odd and even numbered sub-bands to further reduce the overhead in the network system, (see Para [0063])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first parameter and the second parameter which each include a calculated CQI for a channel of the first base station and a CQI for the channel of the second base station as disclosed in Faxer in view of Nam, further in view of Wu, and further in view of Jung to be calculated according to the specific pattern as disclosed in the teachings of Bala who discloses wherein the specific pattern is a pattern in which first and second CQI parameters are calculated in even and odd numbered subbands among the plurality of subbands because the motivation lies in Bala that the first and second CQI parameters are computed according to the specific pattern for odd and even numbered sub-bands to further reduce the overhead in the network system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461